Citation Nr: 1528160	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  99-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased ratings for residuals of fragment wounds to the left forearm with graft, rated as 30 percent disabling prior to March 19, 1998, and 40 percent disabling since March 19, 1998.

2.  Entitlement to a compensable disability rating for residual scars associated with residuals of fragment wounds to the left forearm with graft.

3.  Entitlement to an effective date earlier than August 28, 2012, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968, and his decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and an October 2013 rating decision by the VA RO in Huntington, West Virginia.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.   

The Veteran testified before a Decision Review Officer at a hearing in October 1999.  A transcript of this proceeding has been associated with the electronic record.  

In April 2012, the Board assigned a 40 percent disability rating for residuals of fragment wounds to the left forearm with graft.  In a May 2012 rating decision implementing that Board decision, a RO assigned an effective date of March 19, 1998, the date of receipt of the claim, for the 40 percent disability rating.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In February 2013, the Court granted a joint motion for remand regarding that part of the Board's decision only to the extent it denied entitlement to a disability rating in excess of 40 percent for residuals of fragment wounds to the left forearm.  The Board did not adjudicate whether an increased rating for residuals of fragment wounds to the left forearm is warranted during the one-year period prior to the date of the claim pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the RO in Huntington, West Virginia, considered the residual scars as part of the residuals of fragment wounds to the left forearm with graft, the May 2012 rating decision reflects that the scars have been separately rated.  Therefore, the scars were not part of the issue reviewed by the Board and the Court.  

In light of the above, the issues are as stated on page one of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion for remand provides that the Board should consider whether a separate compensable rating is warranted for Muscle Group VIII and whether a separate rating is warranted for limitation of motion of the elbow.  A new examination is necessary to determine the extent of involvement in Muscle Groups VII and VIII, any ulnar neuropathy, and any limitation of motion of the left elbow.

The AOJ last obtained treatment records from the Bay Pines VA Medical Center in February 2015.  The AOJ should obtain any additional records from that facility.

In October 2013, the RO in Huntington, West Virginia, denied a compensable rating for the residual scars associated with residuals of fragment wounds to the left forearm with graft, and assigned an effective date of August 28, 2012, for the grant of entitlement to TDIU.  The Veteran's counsel filed a timely notice of disagreement in March 2014.  No statement of the case, however, has been issued addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his muscle injuries, neuropathy, and elbow symptomatology in the left upper extremity.  Regardless of the claimant's response, obtain all records from the Bay Pines VA Medical Center from February 2015 to the present.

2.  Thereafter, schedule the Veteran for an examination to determine the nature and severity of residuals of fragment wounds to the left forearm with graft.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his injuries to Muscle Groups VII and VIII, any ulnar neuropathy, and any limitation of motion of the left elbow.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, issue a statement of the case to the Veteran, with a copy to his counsel, addressing entitlement to a compensable disability rating for residual scars associated with residuals of fragment wounds to the left forearm with graft, and entitlement to an effective date earlier than August 28, 2012, for the grant of entitlement to TDIU.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

4.  Thereafter, adjudicate the claim on appeal with consideration of the additional evidence of record, to include the evidence submitted by the appellant.  If the benefit sought in connection with the claim remains denied, the Veteran and his counsel should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




